ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Nicholas Martin Romer committed professional misconduct warranting public discipline, namely, failing to disclose on his 2001 application for admission without examination to the Minnesota bar: (1) civil .fraud penalties assessed against him by the Internal Revenue Service; (2) a finding by the United States Tax Court that respondent underreported his income for 1989, 1990, and 1991 with the fraudulent intent of evading taxes; and (3) certain civil litigation in which respondent was the plaintiff. Respondent has waived his procedural rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR), and admits the allegations of the petition. The parties jointly recommend that the appropriate discipline is a public reprimand.
The court has independently reviewed the file and approves the recommended disposition.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that respondent Nicholas Martin Romer be, and the same is, publicly reprimanded. Respondent shall pay $900 in costs pursuant to Rule 24, RLPR.
BY THE COURT:
/s/Alan C. Page Associate Justice